Citation Nr: 1134996	
Decision Date: 09/19/11    Archive Date: 09/23/11	

DOCKET NO.  10-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In connection with this appeal, the Veteran and his friend testified at a personal hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his Board hearing and in documents of record, the Veteran contends that he injured his left knee during basic training when he ran into a board.  He alleges that he has experienced continuous knee symptomatology since such time.  Therefore, the Veteran claims that service connection is warranted for a left knee disorder.

The Veteran's service treatment records reflect that, in May 1979, he complained of pain and rubbing at the joint of the knees at night for three months.  He reported having pain while running and stated that he had hit his right knee on a wood board two months previously.  Chondromalacia was diagnosed.  Later in May 1979, the Veteran was given an impression of chondromalacia symptoms of both knees and was placed on profile.  In May 1980 and June 1980, he was diagnosed with "? chondromalacia" and, in January 1981, he was treated for bilateral knee pain.  A March 1982 record reflects complains of pain in both knees and, in September 1982, the Veteran was treated for a possible strain of the left knee after he was hit in the knee playing basketball.  Post-service VA treatment records reflect a diagnosis of bilateral knee arthralgia in June 2009.  Additionally, in July 2009, the Veteran was assessed as having nonspecific bilateral knee pain since 1979.  In December 2009, the Veteran's VA physician indicated that he mainly had patellofemoral chondromalacia.    

Therefore, in light of the Veteran's in-service injuries and treatment for left knee complaints, his report of continuous knee symptomatology since military service, and his current treatment for left knee arthralgia and patellofemoral chondromalacia, the Board finds that a remand is necessary in order to afford him a VA examination in order to determine the current nature and etiology of his left knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record reflects that the Veteran currently receives treatment for his left knee disorder from the Wichita VA Medical Center and Hays VA Community-Based Outpatient Clinic in Kansas.  Therefore, while on remand, VA treatment records from such VA facilities dated from December 2009 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Hays and Wichita VA facilities dated from December 2009 to the present pertaining to the Veteran's left knee disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of the Veteran's left knee.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed left knee disorder is related to the Veteran's military service, to include his in-service left knee complaints, treatment for chondromalacia and/or left knee strain, and/or his left knee injuries that occurred when he ran into a board in basic training and when he was hit in the knee while playing basketball.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's left knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


